El Juez Presidente Señor Snyder
emitió la opinión del Tribunal.
Dominga Torres, asistida de su esposo Tomás Santana, instó demanda ante el Tribunal Superior contra Wirshing & Cía., S. en C. y la U. S. Fidelity & Guaranty Co., en reclama-ción de daños y perjuicios a consecuencia de la muerte de Inés Laboy Torres, hija de Dominga Torres e hijastra de Tomás Santana. Celebrado el juicio en los méritos, el Tribunal Superior dictó sentencia a favor de los demandados, contra la cual la demandante ha apelado.
No existe controversia en cuanto a los hechos. A la fecha del accidente, Wirshing & Cía. explotaba varias fincas de *647■cañas de azúcar que formaban la Colonia Restaurada, exis-tiendo en ésta diversas casas para sus empleados. La deman-dante vivía en una de estas casas en compañía de sus hijos, ■entre los cuales estaba Inés.
Como a las 2:30 de la tarde del 11 de junio de 1951 Heriberto Ortiz, empleado por Wirshing & Cía. para que cortara yerba y la llevara en un carro de bueyes a un corral de su propiedad donde se tenía a los bueyes, desunció la yunta que arrastraba el carro y dejó éste estacionado en el sitio acos-tumbrado fuera del corral. El carro de bueyes tiene dos ruedas y un pértigo largo. Al final del pértigo está el yugo que encaja en la cabeza de los bueyes. Cuando el carro está estacionado sin bueyes se fija un pedazo de madera a la tierra a fin de descansar el pértigo sobre éste. El peso de la carga del carro se sostiene por este pedazo de madera que se une al pértigo con una argolla. El pedazo de madera se conoce con el nombre de “el niño”. Cuando se va a usar el carro se hala el “niño” a su sitio con una soga corta.
Ortiz declaró que su patrono le ordenó que descansara el pértigo del carro sobre el piso cuando desenyugara los bueyes, y que así lo había hecho el día del accidente. Sin embargo, el Tribunal Superior resolvió que el día en cuestión el carro estaba en el sitio de costumbre con el pértigo en posición horizontal, sostenido por “el niño”. (1) Toda vez que el carro no tenía carga en ese momento, no había peso que presionara al “niño” contra el suelo.
El carro estaba estacionado cerca de una pluma de agua pública que era usada por los empleados de Wirshing & Cía. que vivían en las casas radicadas en la Colonia Restaurada. Como a las 4:00 ó 5:00 de la tarde del día del accidente, Inés, *648que tenía 11 años y dos meses de edad, fue con un cubo a la pluma en busca de un poco de agua. Iba acompañada de tres amiguitas, que tenían de 11 a 12 años de edad. Mientras es-taban en la pluma, Inés retó a las otras niñas a ver quién llegaba primero al carro. Cuando se alineaban, Inés co-menzó a correr ante de darse la señal de partida. El acci-dente ocurrió después de haber Inés llegado al carro. La prueba de cómo ocurrió el accidente exactamente no es lo clara que pudo ser. Sin embargo, ninguna de las partes cues-tiona la conclusión del tribunal sentenciador al efecto de que cuando Inés llegó al carro, “. . . se recostó sobre ella, y con la presión de su cuerpo sobre la flecha hizo caer súbitamente el sostén de la flecha (‘el niño’), cayendo ella debajo de la flecha, fracturándole ésta el cráneo, a consecuencia de lo cual falleció en el mismo día.” (2)
La demandante sostiene que el tribunal sentenciador co-metió error al resolver que el carro de bueyes no era un pe-ligro atrayente y que el accidente no se debió a la negligencia del patrono demandado.
El tribunal sentenciador resolvió que los niños que vivían en la Colonia Restaurada estaban acostumbrados a montarse en estos carros de bueyes y a jugar en ellos. Si, como hemos supuesto, Ortiz dejó el carro con el pértigo puesto en posición horizontal y sostenido por el “niño”, un menor que salte y juegue dentro del carro podría desconocer el peligro existente y resultar lesionado. Bajo estas circunstancias, quizás las demandadas serían responsables bajo la doctrina del peligro atrayente. Díaz v. Central Lafayette, 66 D.P.R. 827, y casos citados; Restatement, Torts, sec. 339. *649Sin embargo, aquí el accidente no ocurrió porque las niñas estuvieran brincando en un carro que en virtud de su inesta-bilidad era potencialmente peligroso para dichos fines. El carro era meramente la meta de una carrera. Como tal meta, no tenía para las niñas atracción alguna que tuviera relación con su peligro potencial. Aun .cuando supusiéramos que el carro era un peligro atrayente que representara peligro po-tencial para las niñas que les indujese a brincar y jugar dentro del carro, no podemos ampliar esta doctrina para que fuera aplicable al hecho no relacionado de usar el carro como meta para una carrera a pie, seguido de un accidente que no se pr obó ocurriera debido a la naturaleza atrayente y peligrosa del carro. Véase Bonilla v. Loíza Sugar Co., 67 D.P.R. 385, 388-9.
El resultado a que hemos llegado hace innecesario que determinemos si adoptaríamos “la regla del sitio de juego” (the playground rule) en esta jurisdicción. Cf. Gatlinburg Const. Co. v. McKinney, 263 S.W.2d 765 (Tenn., 1953) ; Williams v. Town of Morristown, 222 S.W.2d 607 (Tenn., 1949) ; Hogan v. Etna Concrete Block Co., 188 Atl. 763 (Pa., 1937) ; Fitzpatrick v. Penfield, 109 Atl. 653 (Pa., 1920) : McGill v. United States, 200 F.2d 873 (C. A. 3,1953) ; James, Inroads on Old Tort Concepts, 14 NACCA L. J. 226, 229-30; 14 id. 285; 65 C.J.S. sec. 40, págs. 505-7.
Una vez eliminada de este caso la cuestión del peligro atrayente, no encontramos acto alguno de negligencia atribuíble al patrono demandado en el cual podamos basar una sentencia a favor de la demandante.

La sentencia del Tribunal Superior será confirmada.

Los Jueces Asociados Sres. Negrón Fernández y Belaval disintieron.

 Por motivos que indicaremos más adelante, suponemos que Ortiz dejó el pértigo sostenido en esta forma en vez de descansarlo en el suelo. El tínico fin en dejarlo así hubiera sido que para Ortiz fuera más fácil al día siguiente enyugar los bueyes al carro sin tener que molestarse en alzar el pértigo. La prueba fué al efecto de que el alzarlo era muy pesado para un niño pero no para un hombre. De cualquier modo, como ya se ha indicado, suponemos que Ortiz dejó el pértigo sostenido en posición horizontal.


 La única prueba en cuanto a cómo ocurrió el accidente fué la su-ministrada por Gladys Esther Torres, de 12 años de edad, quien acompañó a Inés a la pluma. Dijo ella que “. . . cuando se pegó del carro, que el niño se cayó, ella cayó al otro lado ... y el niño le cayó encima.”
Esto es muy diferente de la alegación hallada en la demanda al efecto de que Inés podía haber usado el pértigo como trapecio. Y, como se ha dicho en la opinión, el accidente ocurrió en forma tal que no tenía relación con el peligro envuelto en la costumbre de los niños de brincar y jugar-dentro del carro cuando éste tuviera el pértigo en posición horizontal.